Citation Nr: 1125703	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-46 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.

(The issue of entitlement to education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) is the subject of a separate decision of the Board). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.  In that decision, the RO denied entitlement to eligibility for Chapter 30 education benefits.  

The Veteran testified before the undersigned at a January 2011 hearing at the RO in New York, New York (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a July 2010 rating decision, the RO denied entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for the purpose of entitlement to VA benefits.  In August 2010, he submitted a notice of disagreement with the July 2010 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue a statement of the case as to the issue of entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for the purpose of entitlement to VA benefits.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

